Citation Nr: 0526705	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  00-09 634A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 until 
August 1943.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a February 2000 
rating decision of the Phoenix, Arizona Regional Office (RO) 
that denied service connection for conditions that included a 
skin disorder.  The veteran expressed dissatisfaction with 
this determination and has perfected an appeal to the Board.  

In November 2003, the Board granted service connection for 
hearing loss and tinnitus, and remanded the issues of 
entitlement to service connection for a psychiatric 
disability and skin disorder.  In July 2005, VA's Appeals 
Management Center (AMC) granted service connection for a 
psychiatric disability.


FINDING OF FACT

The veteran does not have a current skin disorder related to 
service.


CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004)


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran was furnished with a statement of the case and a 
supplemental statement of the case that contained a 
discussion of the ways in the claim failed to meet the 
criteria for service connection for a skin disorder.  Other 
information provided by the RO and the Board has served to 
inform the veteran of the evidence needed to substantiate the 
claim.

In letters dated in October 2001, February 2004 and September 
2004, VA informed the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to secure on his behalf.  He was also told to 
provide any evidence or information he had pertaining to his 
claim.

In Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that VCAA required notice should generally be 
provided prior to the initial denial.  The Court went on to 
say that its decision was not meant to invalidate any 
existing decision made prior to such notice, and that VA 
could satisfy the VCAA notice requirements by ensuring that 
the proper notice was ultimately provided, or by providing an 
analysis as to why the claimant was not prejudiced by the 
absence of such notice.  Id, at 120, 122-4.  The Court has 
since held that delayed notice is generally not prejudicial 
to a claimant.  Mayfield v. Nicholson, 19 Vet. App. 103, 123-
4.

In any event, the veteran in this case was not prejudiced by 
the delayed notice.  He had the opportunity to submit or 
report evidence or information after the notices, and to have 
his claim adjudicated prior to its return to the Board.  

VA has complied with its duty to assist the veteran by 
affording him an examination, and seeking information to 
obtain any additional medical evidence in support of the 
claim.  The claim is ready to be considered on the merits.  
The Board previously remanded this case in part for efforts 
to obtain records of treatment reported by David Bryman, 
D.O., and Ronald Glick, reportedly a dermatologist.  The AMC 
requested that the veteran complete releases so that it could 
seek these records.  He was advised that he could submit 
relevant records.  No response was received by the veteran.  
In the absence of a response from the veteran, further 
efforts to obtain these records would be futile.

Pertinent Law and Regulations

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110.  Service connection may also be granted 
for a disease first diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.

Factual Background

It appears that all of the veteran's service medical records 
are not available, and there is some indication that the 
information may have been destroyed in a fire at the National 
Personnel Records Center.  However, the evidence does contain 
clinic notes and a service hospital discharge summary dated 
in August 1943 pertaining to a condition not pertinent to the 
current claim in which it was recorded that a physical 
examination was negative.  

A claim for service connection for conditions that included a 
skin disorder was received in July 1999.

A letter dated in March 2002 was submitted by D. A. Bryman, 
M.D., stating that it was his medical opinion that the 
veteran's "skin condition" was "service related," and that 
he had been evaluated by a dermatologist. 

The veteran was afforded a VA examination of the skin in May 
2002.  It was noted that the claims folder was reviewed but 
that there was no mention of a skin condition.  The appellant 
reported frequent episodes of itching and redness of the 
skin, especially in the groin areas and back for which he 
took medication.  He said that he sometimes applied ice to 
the skin.

Current physical examination disclosed senile keratoses on 
the appellant's back and a bruise on the right forearm.  The 
skin was reported to otherwise be clear of disease.  
Following examination, the impression was a history of skin 
condition, but in complete remission now.

Legal Analysis

The record reflects that although the veteran's service 
medical records are not available for the most part, no skin 
disorder or symptoms were reported when hospitalized 
immediately prior to release from active duty.  The post 
service record is silent for any clinical evidence of skin 
treatment.  On VA examination in May 2002, the examiner 
diagnosed a skin condition by history only, based on the 
veteran's own report.  The Board thus finds that even if the 
veteran did have skin symptoms in service as contended, there 
is absolutely no clinical evidence to show that it became a 
chronic disability during the intervening years since 
service.  See 38 C.F.R. § 3.303.  

The record reflects that although a private physician opined 
that a "skin condition" was related to service, it is 
pointed out that no particular skin problem or symptomatology 
was identified at that time.  Thus, it did not demonstrate a 
current disability.  Even if it could be read as showing such 
a disability, it lacks probative value, as it is too vague 
and nebulous to furnish the requisite nexus for a grant of 
service connection.  For instance it contains a bald 
assertion of service connection without any explanation.  The 
veteran has not reported a continuity of symptomatology since 
service, and the record does not document such continuity.  
There is no other evidence linking a current skin condition 
to service.

In the absence of evidence of the claimed disability, there 
can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

Because the evidence does not show a current skin condition 
or a link between a current skin condition and service, the 
preponderance of the evidence is against the claim, and it is 
denied.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for a skin disorder is denied.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


